DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al. (WO2017/079349) in view of Hiramatsu et al. (WO2015/147082).
Regarding claim 1:  Kentley discloses a collision avoidance system comprising a position provider (GPS) configured to provide information on a position of a host vehicle; a sensor (sensor system) configured to sense a presence of an object in vicinity of the host vehicle; and a vehicle controller configured to: detect a dangerous area in a driving caution area [0057, 0058]; increase a forward collision avoidance performance of the host vehicle, in response to determining that the host vehicle enters the driving caution area through the position provider [0058, 0065].  Kentley does not disclose the increase of sensitivity of the sensor in response to detecting a dangerous area.  Hiramatsu discloses an autonomous vehicle with obstacle detection comprising a technique for increasing the detection accuracy by adjusting/increasing the sensitivity of an obstacle/object detector (abstract) [0041].  It would have been obvious before the effective filing date of the claimed invention to increase the sensor’s sensitivity as taught by Hiramatsu in a system as disclosed by Kentley to focus on the dangerous area and providing an increase in detection accuracy of an obstacle/object when an obstacle is present.

Regarding claim 2:  Kentley discloses the vehicle controller is further configured to: sense that the host vehicle enters a low speed limit area, through the position provider [0187].

Regarding claim 3:  Kentley discloses the vehicle controller is further configured to sense a parked or stopped vehicle in the driving caution area, through the sensor; and set, as the dangerous area, an area in which a distance between parked or stopped vehicles is less than a threshold [0062-0064, 0082, 0104, 0105].

Regarding claim 5:  Kentley discloses the vehicle controller is further configured to change braking force of the host vehicle or a time point to brake the host vehicle, in response to setting the dangerous area [0096].

Regarding claim 6:  Kentley discloses the vehicle controller is further configured to provide audio-visual information or tactile information to a driver of the host vehicle, in response to sensing a moving object including a pedestrian in the dangerous area [0110, 0146].

 	Regarding claims 9 and 16:  Claims 9 and 16 includes the same limitations as claim 1 and are rejected for the same reason as claim 1 above.
	Regarding claim 10:  Claim 10 is rejected for the same reason as claim 2 above.
Regarding claim 11:  Claim 11 is rejected for the same reason as claim 3 above.
Regarding claim 13:  Claim 13 is rejected for the same reason as claim 5 above.
Regarding claim 14:  Claim 14 is rejected for the same reason as claim 6 above.

Allowable Subject Matter
Claims 4, 7, 8, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ernst, Jr. et al. (US 7,102,496) discloses a multi-sensor integration for a vehicle.
-Silva et al. (US 2021/0370921) discloses a vehicle collision avoidance based on perturbed object trajectories.
-Park (US 2021/0370890) discloses a forward collision avoidance system.
-Olsson (US 10,843,687) discloses arrangement and method for mitigating a forward collision between road vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/12/22